                                       Case 3:19-cv-05822-WHA Document 347 Filed 08/15/20 Page 1 of 23




                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT

                                   6
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8   In re
                                                                                              No.   C 19-05822 WHA
                                   9              GLUMETZA ANTITRUST                          No.   C 19-06138 WHA
                                                      LITIGATION.                             No.   C 19-06839 WHA
                                  10                                                          No.   C 19-07843 WHA
                                                                                              No.   C 19-08155 WHA
                                  11                                                          No.   C 20-01198 WHA
                                       This Document Relates to:                              No.   C 20-05251 WHA
                                  12
Northern District of California
 United States District Court




                                          DIRECT PURCHASER ACTIONS.                           (Consolidated)
                                  13
                                                                                              ORDER CERTIFYING CLASS
                                  14

                                  15                                           INTRODUCTION
                                  16           In this antitrust action arising from an alleged reverse-payment settlement of a patent
                                  17   infringement suit between brand and generic marketers of the diabetes drug Glumetza, direct
                                  18   purchaser plaintiffs move for class certification. Common issues predominate, the putative
                                  19   class’s market-impact and damages models adequately reflect the theory of liability, and any
                                  20   assumptions underlying the model either go to the heart of the merits or can be modified to
                                  21   account for a range of jury determinations. A class is CERTIFIED.
                                  22                                             STATEMENT
                                  23           A prior order details this case (Dkt. No. 188 as amended Dkt. No. 204). In re Glumetza
                                  24   Antitrust Litigation, ___ F. Supp. 3d ___, 2020 WL 1066934 (N.D. Cal. Mar. 5, 2020). But the
                                  25   essence bears restating. This case arises from a perversion of the patent and pharmaceutical-
                                  26   regulatory framework. See generally 35 U.S.C. § 156 et seq., 21 U.S.C. § 301 et seq. The
                                  27   Hatch-Waxman Act implements a network of incentives to encourage faster introduction of
                                  28   low-cost generics into the pharmaceutical market, yet still drive new drug development. To
                                       Case 3:19-cv-05822-WHA Document 347 Filed 08/15/20 Page 2 of 23




                                   1   ease FDA approval, generic manufacturers may file an Abbreviated New Drug Application to

                                   2   piggyback on the approval process for the underlying brand drug. See FTC v. Actavis, 570 U.S.

                                   3   136, 142 (2013); 21 U.S.C. §§ 355(j)(2)(A)(ii), (iv).

                                   4         Patents covering the brand drug can still spoil the fun, though. To gain approval, an

                                   5   ANDA applicant must certify to the FDA that no brand patents block the generic drug’s market

                                   6   entry. If the brand holds live patents, for example, the generic must file a “Paragraph IV

                                   7   certification” of noninfringement or invalidity. Even so, if the brand manufacturer promptly

                                   8   sues for infringement, the FDA can’t approve the generic for 30 months (or until the end of the

                                   9   suit, whichever comes first). Actavis, 570 U.S. at 143; 21 U.S.C. §§ 355(j)(2)(A)(vii)(I)–(IV),

                                  10   (5)(B)(iii); 35 U.S.C. § 271(e)(2)(A).

                                  11         The Hatch-Waxman scheme encourages patent-challenge certifications by granting 180

                                  12   days of generic market exclusivity to the first generic to file such an application. If this “first
Northern District of California
 United States District Court




                                  13   filer” wins the infringement suit and markets, it gets 180 days to compete alone with the brand

                                  14   drug, meaning the FDA can’t approve any other generics during that time. This can be “worth

                                  15   several hundred million dollars” to the generic manufacturer and outweigh the risk of

                                  16   infringement suit. Actavis, 570 U.S. at 143–44; 21 U.S.C. § 355(j)(5)(B)(iv). But this 180-day

                                  17   exclusivity period doesn’t stop the brand manufacturer from marketing an “authorized generic”

                                  18   to recoup some of those millions. See Teva Pharm. v. Crawford, 410 F.3d 51, 55 (D.C. Cir.

                                  19   2005). Moreover, the first filer can forfeit the 180-day exclusivity if it stalls too long. 21

                                  20   U.S.C. § 355(j)(5)(D)(i)(I)(aa), (iii).

                                  21         This scheme is supposed to get us faster, cheaper generic drugs. But the industry found a

                                  22   way to do the opposite. Sometimes a brand drug manufacturer sues an ANDA filer, and the

                                  23   brand manufacturer pays the generic to settle. In exchange, the first filer generic manufacturer

                                  24   agrees to stay off the market for a few years. Instead of expedited generic entry, the brand

                                  25   maintains its monopoly and cuts the supposed-generic a share of the profits. In 2013, the

                                  26   United States Supreme Court found that these “pay for delay” schemes can violate federal

                                  27   antitrust law. Actavis, 570 U.S. at 158–60.

                                  28
                                                                                        2
                                       Case 3:19-cv-05822-WHA Document 347 Filed 08/15/20 Page 3 of 23




                                   1         Our putative class alleges such a scheme involving the diabetes medication Glumetza.

                                   2   But instead of a cash payment, our brand manufacturer gave something else of value, a virtual

                                   3   guarantee that our generic manufacturer would face no generic competition (authorized or

                                   4   otherwise) for at least a year after its belated market entry. This allowed the brand

                                   5   manufacturer to then raise the price of pills from $5.72 to over $51 each.

                                   6         Some iteration of defendant brand manufacturer Bausch Health Companies Inc. has

                                   7   marketed Glumetza since 2005. In July 2009, defendant generic manufacturers Lupin

                                   8   Pharmaceuticals, Inc. and Lupin Ltd. filed an ANDA to market generic versions of Glumetza

                                   9   and certified noninfringement or invalidity against the four relevant patents: U.S. Patent Nos.

                                  10   6,340,475; 6,635,280; 6,488,962; and 6,723,340. Assertio Therapeutics, Inc. (then owner of

                                  11   Glumetza marketing) sued Lupin for patent infringement in November 2009, triggering the 30-

                                  12   month stay against FDA approval. When the FDA tentatively approved the ANDA in January
Northern District of California
 United States District Court




                                  13   2012 (meaning Lupin could market its generic but for the 30-month stay), Assertio and others

                                  14   involved in Glumetza marketing promptly settled with Lupin. See Depomed, Inc. v. Lupin

                                  15   Pharms., Inc., No. C 09-05587 PJH, Dkt. No. 152 (N.D. Cal. Mar. 27, 2012).

                                  16         Under the settlement, Lupin agreed to walk away, leave the patents alone, and not market

                                  17   a generic Glumetza for four years, until February 2016. In return, Assertio and Santarus

                                  18   promised no authorized generic would compete with Lupin for at least a year once its generic

                                  19   entered the market. The settlement also included two clauses to protect Lupin from other

                                  20   generic competition. The “most-favored-entry” clause expressly provided that if any other

                                  21   generic succeeded in marketing a generic Glumetza before February 2016, Lupin could market

                                  22   immediately. Then, the “most-favored-entry-plus” clause stated that Assertio and Santarus

                                  23   would not license any other generic Glumetza manufacturers until at least 180 days (though our

                                  24   facts seem to indicate a full year) following Lupin’s market entry. These provisions undercut

                                  25   the incentive for any other generic manufacturer to enter the market before Lupin.

                                  26         But only the first of these terms, that Lupin would not market until February 2016, made it

                                  27   into the parties’ stipulated dismissal. Curiously, or as the putative class alleges, deliberately,

                                  28   Assertio, Santarus, and Lupin’s “Consent Injunction and Dismissal Order” made no mention of
                                                                                        3
                                       Case 3:19-cv-05822-WHA Document 347 Filed 08/15/20 Page 4 of 23




                                   1   the no-authorized generic, the most-favored-entry, or the most-favored-entry-plus clauses. All

                                   2   of that was in a side agreement. Though defendants contend they put the world on notice of the

                                   3   no-authorized generic provision in July 2015, on these pleadings, defendants did not disclose

                                   4   the provision until February 2016. Glumetza, 2020 WL 1066934 at *7.

                                   5        Apparently the scheme worked. No other generic manufacturers marketed generic

                                   6   Glumetza until well after Lupin. Sun Pharmaceuticals tried, filing its ANDA in May 2011.

                                   7   Asssertio and Santarus promptly sued and a January 2013 settlement allegedly kept Sun’s

                                   8   generic off the market until August 2016. Watson Pharmaceuticals also tried, filing its ANDA

                                   9   in March 2012. Another prompt lawsuit from Assertio and Santarus resulted in a November

                                  10   2013 settlement allegedly keeping Watson’s generic off the market also until August 2016.

                                  11   Ultimately, Sun and Watson (by then Teva Pharmaceutical Industries Ltd.) didn’t market their

                                  12   generic Glumetzas until mid-2017.
Northern District of California
 United States District Court




                                  13        In the meantime, Assertio and Santarus milked their monopoly for all it was worth. After

                                  14   $150 million in Glumetza sales in 2012, defendant Salix Pharmaceuticals bought Santarus for

                                  15   $2.6 billion in November 2013, and Bausch paid $14.5 billion for Salix in April 2015. Then,

                                  16   Bausch hiked the price of Glumetza tablets by about 800 percent over the first half of 2015. A

                                  17   500mg tablet, $5.72 in February, skyrocketed to $51 in July. A 1000mg tablet jumped from $12

                                  18   to $111. Glumetza produced $145 million in the first half of 2015. Bausch reaped $818 million

                                  19   from its captive prescription base in the second half.

                                  20        It appears prices have never recovered. In February 2016, Lupin joined in the bonanza,

                                  21   charging $44 for each 500 mg tablet of Glumetza. Even after Bausch’s authorized generic

                                  22   entered the market in February 2016 and Teva and Sun’s generics joined in May and July 2017,

                                  23   a 500mg tablet still cost $16.

                                  24        Plaintiffs started suing in August 2019. Ultimately, twelve cases by both direct and

                                  25   indirect purchasers arrived before the undersigned. A March 5 order largely denied defendants’

                                  26   motions to dismiss the direct purchasers but granted the motions in part against the indirect

                                  27   purchasers, who all subsequently dismissed (Dkt. No. 188). The remaining direct purchasers

                                  28   come in two groups: (1) the direct-purchaser plaintiffs and putative class (Consol. Amd.
                                                                                       4
                                       Case 3:19-cv-05822-WHA Document 347 Filed 08/15/20 Page 5 of 23




                                   1   Compl., Dkt. No. 53); and (2) the retailer plaintiffs (Walgreen Compl., Dkt. No. 162; Rite Aid

                                   2   Compl., Dkt. No. 163). Plaintiffs in both groups sue as assignees of other absent direct

                                   3   purchasers.

                                   4        Direct purchaser plaintiffs now seek certification of a Rule 23(b)(3) class:

                                   5                 All persons or entities in the United States and its territories who
                                                     directly purchased Glumetza or generic Glumetza from a defendant
                                   6                 from May 6, 2012, until the effects of the defendants’ conduct
                                                     ceased.
                                   7
                                       Defendants oppose. This order follows full briefing and a hearing (held telephonically due to
                                   8
                                       COVID-19).
                                   9
                                                                                 ANALYSIS
                                  10
                                            Numerosity of members, commonality of issues, typicality and adequacy of
                                  11
                                       representatives, and one requirement of Rule 23(b) guard the door to class certification.
                                  12
Northern District of California




                                       Abdullah v. U.S. Sec. Assocs., Inc., 731 F.3d 952, 956–57 (9th Cir. 2013). “[Q]uestions of law
 United States District Court




                                  13
                                       or fact common to class members [must] predominate over questions affecting only individual
                                  14
                                       members” in direct purchaser plaintiffs’ proposed Rule 23(b)(3) class, which must also be the
                                  15
                                       superior method “for fairly and efficiently adjudicating” this case. Rule 23 doesn’t set forth a
                                  16
                                       mere pleading standard; it demands rigor. A putative class must affirmatively demonstrate that
                                  17
                                       it “in fact” meets these prerequisites. Comcast v. Behrend, 569 U.S. 27, 33 (2013).
                                  18
                                            1.       COMMONALITY AND PREDOMINANCE.
                                  19
                                            Commonality requires “questions of law or fact common to the class.” Rule 23(a)(2). “A
                                  20
                                       common contention need not be one that will be answered, on the merits, in favor of the class.
                                  21
                                       It only must be of such nature that it is capable of classwide resolution.” Alcantar v. Hobart
                                  22
                                       Serv., 800 F.3d 1047, 1053 (9th Cir. 2015) (citation and quotation omitted). There need only be
                                  23
                                       “a single significant question of law or fact.” Stockwell v. City & Cty. of San Francisco, 749
                                  24
                                       F.3d 1107, 1111 (9th Cir. 2014).
                                  25
                                            Superseding commonality, predominance under Rule 23(b)(3) asks whether a putative
                                  26
                                       class is “sufficiently cohesive to warrant adjudication by representation.” Predominant
                                  27
                                       questions makeup “a significant aspect of the case” and clearly justify “handling the dispute on
                                  28
                                                                                       5
                                       Case 3:19-cv-05822-WHA Document 347 Filed 08/15/20 Page 6 of 23




                                   1   a representative rather than on an individual basis.” Predominance isn’t a counting game,

                                   2   though. “Rather, more important questions apt to drive the resolution of the litigation” carry

                                   3   greater weight than less significant individualized questions. So, “even if just one common

                                   4   question predominates, ‘the action may be considered proper under Rule 23(b)(3) even though

                                   5   other important matters will have to be tried separately.’” In re Hyundai & Kia Fuel Econ.

                                   6   Litig., 926 F.3d 539, 557 (9th Cir. 2019) (en banc) (quoting Tyson Foods, Inc. v. Bouaphakeo,

                                   7   577 U.S. ___, 136 S. Ct. 1036, 1045 (2016)).

                                   8         “Merits questions may be considered to the extent — but only to the extent — that they

                                   9   are relevant to determining whether” the putative class has satisfied the requirements for class

                                  10   certification. Amgen Inc. v. Connecticut Retirement Plans & Trust Funds, 568 U.S. 455, 465–

                                  11   66 (2013). That being said, deciding whether common evidence drives class claims necessarily

                                  12   asks what law governs. So our “assessment of predominance begins, of course, with the
Northern District of California
 United States District Court




                                  13   elements of the underlying cause of action.” Walker v. Life Ins. Co. of the Southwest, 953 F.3d

                                  14   624, 630 (9th Cir. 2020) (quotation omitted). “To establish an antitrust claim, plaintiffs

                                  15   typically must prove (1) a violation of the antitrust laws, (2) an injury they suffered as a result

                                  16   of that violation, and (3) an estimated measure of damages.” In re New Motor Vehicles

                                  17   Canadian Export Antitrust Litig., 522 F.3d 6, 19 n. 18 (1st Cir. 2008)).

                                  18                A.      ANTITRUST VIOLATION.
                                  19         Our class invokes both Sections 1 and 2 of the Sherman Act. “Bearing firmly in mind,”

                                  20   however, that Rule 23(b)(3) turns “on the predominance of common questions,” we recall that

                                  21   the question here — one step removed from proof of defendants’ unlawful scheme — remains

                                  22   whether that proof comes common to the class, or whether we will have to search for it class

                                  23   member by class member. See Amgen, 568 U.S. at 466. The Supreme Court has observed that

                                  24   antitrust cases “readily” meet the predominance requirement. See Amchem Prods. v. Windsor,

                                  25   521 U.S. 591, 625 (1997). The underlying purpose of antitrust, to “safeguard general

                                  26   competitive conditions, rather than to protect specific competitors,” illustrates why. The

                                  27   violation turns on defendants’ conduct and intent along with the effect on the market, not on

                                  28
                                                                                        6
                                       Case 3:19-cv-05822-WHA Document 347 Filed 08/15/20 Page 7 of 23




                                   1   individual class members. See Alaska Airlines v. United Airlines, 948 F.2d 536, 540 (9th Cir.

                                   2   1991).

                                   3        A Section 1 restraint claim requires (1) a contract, combination, or conspiracy that (2)

                                   4   unreasonably restrains (3) interstate commerce. An unreasonable restraint comes either as a per

                                   5   se violation (“when surrounding circumstances make the likelihood of anticompetitive conduct

                                   6   so great as to render unjustified further examination”) or a violation of the rule of reason,

                                   7   meaning the “restraint’s harm to competition outweighs its procompetitive effects.” NCAA v.

                                   8   Bd. of Regents of Univ. Okla., 468 U.S. 85, 103–04 (1984); Tanaka v. Univ. of S. Cal., 252 F.3d

                                   9   1059, 1063 (9th Cir. 2001). In pharmaceutical reverse payment cases, such as this one, the

                                  10   Supreme Court has directed us to apply the rule of reason, explaining that:

                                  11                [T]he likelihood of a reverse payment bringing about
                                                    anticompetitive effects depends upon its size, its scale in relation to
                                  12                the payor’s anticipated future litigation costs, its independence
Northern District of California
 United States District Court




                                                    from other services for which it might represent payment, and the
                                  13                lack of any other convincing justification.
                                  14   Actavis, 570 U.S. at 158–59. Notice then that the illegality of defendants’ scheme turns on

                                  15   details of the payment and defendants’ purposes — evidence common to every purchaser.

                                  16        Section 2 monopolization claims readily lend themselves to common evidence. They

                                  17   require “(1) the possession of monopoly power in the relevant market and (2) the willful

                                  18   acquisition or maintenance of that power as distinguished from growth or development as a

                                  19   consequence of a superior product, business acumen, or historic accident.” Alaska Airlines v.

                                  20   United Airlines, 948 F.2d 536, 541 (9th Cir. 1991) (quoting Aspen Skiing Co. v. Aspen

                                  21   Highlands Skiing Co., 472 U.S. 585, 596 n. 19 (1985)). So, the state of the market and

                                  22   defendants’ use and maintenance of monopoly power, as opposed to individual plaintiff’s

                                  23   conduct, drives the claim.

                                  24        The class confirms its intent to prove the antitrust violation by common proof. In the

                                  25   alleged conspiracy, the generic-drug manufacturer joined, maintained, and partook in the spoils

                                  26   of the brand monopoly. After Assertio and Santarus sued Lupin for seeking FDA approval to

                                  27   market a generic form of Glumetza, they all settled in February 2012. Assertio and Santarus

                                  28   saved their patents, preserved their monopoly from generic competition until February 2016,
                                                                                       7
                                       Case 3:19-cv-05822-WHA Document 347 Filed 08/15/20 Page 8 of 23




                                   1   and enjoyed free rein to hike the drug price by nearly 800 percent — from $5.72 to $51 for a

                                   2   single 500mg tablet — in the first half of 2015. Lupin had to sit tight at first. But, in February

                                   3   2016 — free of other generic or authorized generic competition for at least one year — it would

                                   4   hop aboard the cash-cow, pricing its generic slightly below the still-wildly-overpriced brand

                                   5   drug. Though prices would drop as more generics entered the market, due to defendants’

                                   6   scheme, even today brand and generic Glumetza prices have not yet dropped to pre-hike levels.

                                   7   That is to say that in the class’s telling, defendants wildly succeeded in their antitrust violation,

                                   8   suppressing competition and inflating prices, before we even mention individual class members

                                   9   or, for that matter, the background — the potentially millions of diabetic Americans, their

                                  10   livelihoods dependent upon the prescription drug, faced with the grim choice to either pony up

                                  11   the cash or else. See Alaska Airlines, 948 F.2d at 540.

                                  12         Defendants wisely do not contest that common issues predominate the underlying antitrust
Northern District of California
 United States District Court




                                  13   violation. Instead, they save their objections for the class’s showing of injury and the measure

                                  14   of damages.

                                  15                 B.     ANTITRUST IMPACT.
                                  16         Antitrust impact is “the causal link between the antitrust violation and the damages sought

                                  17   by plaintiffs.” The class must provide “some means of determining that each member of the

                                  18   class was in fact injured.” New Motor Vehicles, 522 F.3d at 19 n. 18, 28. Yet the theory of

                                  19   impact must not only be closely tied to the theory of liability, it must be limited to it. See

                                  20   Comcast, 569 U.S. at 35. This follows from the notion that “the defendants cannot be held

                                  21   liable for damages beyond the injury they caused.” See In re Nexium Antitrust Litigation, 777

                                  22   F.3d 9, 18 (1st Cir. 2015). Put simply, a theory of liability (and, thus, class definition) that

                                  23   either catches too many uninjured putative class members, or ignores too many injured ones,

                                  24   likely misses the actual cause of the harm. In sum, then, the class “must be able to establish,

                                  25   predominantly with generalized evidence, that all (or nearly all) members of the class suffered

                                  26   damage as a result of [defendants’] alleged anti-competitive conduct.” In re Qualcomm

                                  27   Antitrust Litigation, 328 F.R.D. 280, 299 (N.D. Cal. 2018). Faced with an expert in each

                                  28   corner, a court must engage with the testimony and resolve material disputes, “but only to the
                                                                                        8
                                       Case 3:19-cv-05822-WHA Document 347 Filed 08/15/20 Page 9 of 23




                                   1   extent” that they weigh on the requirements for certification. See Ellis v. Costco, 657 F.3d 970,

                                   2   981–84 (9th Cir. 2011); Amgen, 568 U.S. at 465–66.

                                   3         Here, the driving question remains “what did defendants’ scheme do to the market?”

                                   4   Asking “which class members were swept up in scheme” poses a secondary question, which,

                                   5   though it often requires individualized inquiry, may still be answered predominantly by

                                   6   common drug sales data. The class offers the testimony of economist Dr. Jeffrey J. Leitzinger,

                                   7   Ph.D., who concludes, based upon the common evidence of economics literature, defendants’

                                   8   own market forecasts, and both defendants’ and third-party brand and generic Glumetza sales

                                   9   data, that defendants’ anticompetitive conduct inflicted overcharges on each putative class

                                  10   member.

                                  11         Dr. Leitzinger explains that economics literature reliably concludes generic drugs, as

                                  12   essentially-identical commodities, compete with the brand and with each other based on price,
Northern District of California
 United States District Court




                                  13   lowering prices. Generic drugs crash brand monopolies, entering the market at significant

                                  14   discounts. Studies show this discount increases over time (and as more generics enter the

                                  15   market) and quickly pervades the market as the generics capture the prescription base through

                                  16   permissive or (often, state or locally) mandated generic-substitution at the pharmacy. And, this

                                  17   generic market penetration increases over time. Atop that, some studies also found the brand

                                  18   prices themselves dropped in response to generic competition (Leitzinger Decl., Dkt. No. 246-2,

                                  19   at ¶¶ 19–21, 30–36, 47). See, e.g., New York ex rel. Schneiderman v. Actavis, 787 F.3d 638,

                                  20   644–45 (2d Cir. 2015) (brief survey of state substitution laws).

                                  21         To counter this threat, brands often market an “authorized generic” to recapture some of

                                  22   the market. But, of course, the authorized generic acts like a regular generic, driving greater

                                  23   generic discounts and market capture. So, even though the authorized generic recaptures brand

                                  24   revenue, it still aids competition (id. at ¶¶ 22–24).

                                  25         Our defendants certainly expected as much. Dr. Leitzinger reports, from careful review of

                                  26   their own documents, both Bausch and Lupin expected the coming generics to slash prices and

                                  27   capture nearly the entire Glumetza market after a couple of years. Reality confirmed these

                                  28   expectations. Before Lupin joined the market, Santarus, Salix, and then Bausch sold Glumetza
                                                                                        9
                                       Case 3:19-cv-05822-WHA Document 347 Filed 08/15/20 Page 10 of 23




                                   1   at an average discount of 13 percent off the list price. In February 2016, Lupin joined the

                                   2   market at a 47 percent average discount. Bausch’s February 2017 authorized generic then drove

                                   3   the average generic discount to 62 percent and its own brand discount to 18 percent. And, Teva

                                   4   and Sun’s mid-2017 entry drove the generic discount to 93 percent. By 2018, generics had

                                   5   captured 80 percent of the Glumetza prescription base (id. at ¶¶ 37–38, 40).

                                   6        Defendants stalled these discounts by inducing Lupin to delay entry by four years. By

                                   7   February of 2016, the market should have enjoyed years of Lupin’s generic and an authorized

                                   8   generic along with the accompanying (and ever increasing) generic discount and market

                                   9   penetration. Instead, putative class members suffered three and a half years without the

                                  10   discount — and indeed, due to defendants’ further anticompetitive conduct, an 800 percent

                                  11   price hike in 2015. Simply, Dr. Leitzinger concludes, “conduct which delays or limits generic

                                  12   competition . . . inflate[s] prices broadly across the brand prescription base.” More important
Northern District of California
 United States District Court




                                  13   for the present purposes, however, Dr. Leitzinger also stresses that his model relies only upon

                                  14   the common evidence of, as noted, economic literature, defendants’ own forecasts, and actual

                                  15   sales data (id. at ¶¶ 21, 26–29, 36, 45–51).

                                  16        Dr. Leitzinger finally explains that three forms of overcharge span the class, beginning

                                  17   with lost generic conversion. The more than eighty percent of Glumetza prescriptions that

                                  18   should have been filled with the generic, weren’t. Each of the putative class members served a

                                  19   sufficient population, so each almost certainly lost out on generic substitution of at least one

                                  20   prescription. Every lost generic substitution meant an overcharge. Beneath that, simply due to

                                  21   suppressed competition, each brand and generic purchase also carried an overcharge (id. at ¶¶

                                  22   54–62).

                                  23        Defendants try to undercut the Dr. Leitzinger’s factual assumptions. Actually, they start

                                  24   by attacking Dr. Leitzinger’s reliance on any factual assumptions at all, charging him with

                                  25   “offer[ing] no evidence for any of his assumptions at all.” But of course Dr. Leitzinger assumes

                                  26   the circumstances in which he models the impact of defendants’ behavior. Recall, antitrust

                                  27   impact is “the causal link between the antitrust violation and the damages.” New Motor

                                  28   Vehicles, 522 F.3d at 19 no. 18. Evaluating whether common issues predominate antitrust
                                                                                       10
                                       Case 3:19-cv-05822-WHA Document 347 Filed 08/15/20 Page 11 of 23




                                   1   impact requires us to assume class counsel will otherwise prove (by common evidence) the

                                   2   antitrust violation at trial. So, Dr. Leitzinger assumes (as counsel directed): (i) Lupin would

                                   3   have entered the market (perhaps even “at risk”) in May 2012; (ii) Santarus would have

                                   4   promptly marketed an authorized generic; and (iii) the 2015 price hikes would not have

                                   5   occurred.

                                   6        In response, defendants primarily contend that all these circumstances must be proven by

                                   7   a preponderance, else they undermine class cohesion. These objections test the merits and run

                                   8   headlong into Amgen. There, the United States Supreme Court explained that in securities fraud

                                   9   the materiality of a misrepresentation — an admittedly essential step in the plaintiffs’ ability to

                                  10   prove classwide reliance on a misrepresentation — did not need to be proven at class

                                  11   certification because, first, materiality turned on an objective (and thus, collective) standard

                                  12   and, more importantly, that materiality comprised an essential element of the case. Individual
Northern District of California
 United States District Court




                                  13   questions would not predominate absent materiality. Rather, that class would lose. 568 U.S. at

                                  14   466–70. The Supreme Court recently reaffirmed this understanding, explaining that where “the

                                  15   concern about the proposed class is not that it exhibits some fatal dissimilarity but, rather, a

                                  16   fatal similarity — [an alleged] failure of proof as to an element of the plaintiffs’ cause of action

                                  17   — courts should engage that question as a matter of summary judgment, not class certification.”

                                  18   Tyson, 136 S. Ct. at 1047.

                                  19          Dr. Leitzinger’s factual assumptions satisfy both prongs here because each comprises a

                                  20   scenario that the class alleges would have occurred but-for distinct portions of defendants’

                                  21   anticompetitive conduct. This conduct will be provable by common evidence at trial, as

                                  22   discussed above. More importantly, though, the class’s failure on any ground does not result in

                                  23   rampant individual questions. Instead, that mode of harm drops out of the case.

                                  24        Defendants argue extensively that Lupin would not have launched around May 2012,

                                  25   much less “at risk,” because it expected to lose, and in fact would have lost, the patent suit.

                                  26   Even if it did launch “at risk,” defendants say, Lupin’s generic would have been pulled off the

                                  27   market promptly. In that scenario, defendants’ expert Dr. Bruce Strombom concludes only a

                                  28   subset of the class would have been harmed. It remains to be seen how deep into the patent
                                                                                       11
                                       Case 3:19-cv-05822-WHA Document 347 Filed 08/15/20 Page 12 of 23




                                   1   weeds we will need to delve at summary judgment or at trial. Actavis itself indicates that “[i]t is

                                   2   normally not necessary to litigate patent validity” — and presumably also infringement — “to

                                   3   answer the antitrust question,” because the lawfulness of the settlement turns on its purpose,

                                   4   effect, and (if needed) justification. See 570 U.S. 157–59. This follows somewhat from the fact

                                   5   that courts remedy analogous anticompetitive behavior, patent misuse, by holding a patent

                                   6   unenforceable, a remedy unnecessary unless the patent is valid and infringed. See Princo Corp.

                                   7   v. Int’l Trade Comm’n, 616 F.3d 1318, 1328 (Fed. Cir. 2010). Then again, given the present

                                   8   analysis turns so heavily on defendants’ intent, some scrutiny of validity and infringement, or at

                                   9   least the boundaries of the parties’ reasonable beliefs about them, may be required. Cf. Alaska

                                  10   Airlines, 948 F.2d at 540; Aspen, 472 U.S. 602–03. But all that will be decided for the class at

                                  11   summary judgment or trial.

                                  12        The point here is that defendants raise the patent merits to change the but-for scenario and
Northern District of California
 United States District Court




                                  13   jump ahead to the impact analysis, forgetting to reevaluate the threshold question of the antitrust

                                  14   violation. The class’s allegations of an unlawful reverse settlement depend on Lupin’s February

                                  15   2016 market entry being delayed from around mid-2012. If the jury finds Lupin’s generic

                                  16   Glumetza did infringe valid patents, or perhaps at least that both parties honestly believed it did,

                                  17   then negotiations would have started with a late 2016, or even 2020 (after the last patent

                                  18   expired), market entry. In that case, the settlement ceases to be anticompetitive. The class

                                  19   doesn’t just break down — the entire class loses (Aug. 6 Hrg. Tr., Dkt. No. 346, at 15). See

                                  20   Actavis, 570 U.S. 136; Amgen, 568 U.S. at 466–70. So, the patent merits and the assumption

                                  21   that Lupin would have marketed early and successfully do not require proof at this stage.

                                  22        Assuming, then, that the jury does find the 2012 settlement agreement unlawful, it still

                                  23   need not accept all of the allegations. For example, if it finds that Santarus would not have

                                  24   launched an authorized generic anyway, then that circumstance would have applied across the

                                  25   board, to all class members. Moreover, Dr. Leitzinger discusses an authorized generic’s

                                  26   influence on price discounts and generic market penetration as a discrete factor. That means he

                                  27   can easily remove those effects from the model to suit the finding, just as Comcast requires

                                  28   (Leitzinger Decl. at ¶¶ 61, 69, 70 n. 85). Defendants do not otherwise explain how an honest
                                                                                       12
                                       Case 3:19-cv-05822-WHA Document 347 Filed 08/15/20 Page 13 of 23




                                   1   decision not to market an authorized generic would yield rampant individual questions (Dkt.

                                   2   No. 262-5 at 14).

                                   3         So too for the 2015 price hikes. We have excellent counsel on both sides in this case and

                                   4   it will be most engaging to see how counsel argue that the 800 percent price hike served

                                   5   competition. If the argument works, though, then that conduct would not be an antitrust

                                   6   violation, to all class members. And, again, instead of defendants explaining how this would

                                   7   undermine the model, Dr. Leitzinger explains he could easily remove that assumption from it

                                   8   (Leitzinger Decl. at ¶ 70 at n. 86).

                                   9         So, rather than just assuming the class’s cohesion, Dr. Leitzinger simply assumes (as he

                                  10   must) that the class will prove the first portion of its case at trial. If it doesn’t, the harms don’t

                                  11   become individualized. Instead, the class will either have lost the case, or the harms will simply

                                  12   fall away entirely and Dr. Leitzinger will remove them from his model. Defendants’ merits
Northern District of California
 United States District Court




                                  13   arguments will have to wait for summary judgment or our jury. Thus, this order does not

                                  14   address the class’s evidence of causation submitted in reply and defendants’ objection to

                                  15   consideration of that evidence is denied as moot.

                                  16         Defendants’ invoke In re Lamictal Direct Purchaser Antitrust Litigation, in which the

                                  17   Court of Appeals for the Third Circuit vacated a class certification order for inadequately

                                  18   addressing “a market characterized by individual negotiations and a discounted-brand

                                  19   competition strategy.” That decision, however, turned on the “nuance in the anti-epilepsy drug

                                  20   market.” GlaxoSmithKline, the brand manufacturer, believed an authorized generic would not

                                  21   compete effectively with Teva’s anticipated generic given doctors’ particular reluctance to

                                  22   switch patients’ anti-epilepsy medications. Glaxo thus planned to compete with Teva’s generic

                                  23   based on price in an aggressive individual discount and rebate campaign with pharmacies. Teva

                                  24   learned of this plan and dropped its generic price even lower before launch. These unique

                                  25   pricing facts do not apply here. See 957 F.3d 184, 189–90, 192 (3d Cir. 2020); see also In re

                                  26   Zetia (Ezetimibe) Antitrust Litigation, No. MD 18-02836 DEM, 2020 WL 3446895, *31 (E.D.

                                  27   Va. June 18, 2020) (Magistrate Judge Douglas E. Miller) (distinguishing Lamictal for same

                                  28   reason).
                                                                                         13
                                       Case 3:19-cv-05822-WHA Document 347 Filed 08/15/20 Page 14 of 23



                                                     C.    ESTIMATE OF DAMAGES.
                                   1
                                             Having proven a common mode of antitrust impact, we turn to the damages model. A
                                   2
                                       putative class must “establish that damages are susceptible of measurement across the entire
                                   3
                                       class.” Comcast, 569 U.S. at 35. Yet “[a]ntitrust plaintiffs may satisfy the predominance
                                   4
                                       requirement by using a model that estimates the damages attributable to the antitrust injury,
                                   5
                                       even if more individualized determinations are needed later to allocate damages among class
                                   6
                                       members.” In re Suboxone (Buprenorphine Hydrochlorine and Naloxone) Antitrust Lit., ___
                                   7
                                       F.3d ___, 2020 WL 4331523, at *4 (3d Cir. July 28, 2020). Indeed, our court of appeals has
                                   8
                                       “repeatedly confirmed” that “the need for individual damages calculations does not, alone,
                                   9
                                       defeat class certification.” Vaquero v. Ashley Furniture Indus., 824 F.3d 1150, 1155 (9th Cir.
                                  10
                                       2016). And as above, “a plaintiff’s damages case must be consistent with its liability case,
                                  11
                                       particularly with respect to the alleged anticompetitive effect of the violation.” Comcast, 569
                                  12
Northern District of California




                                       U.S. at 35.
 United States District Court




                                  13
                                             Yet “[c]alculations need not be exact.” Ibid. The Supreme Court has repeatedly
                                  14
                                       explained that courts should afford plaintiffs relatively broad leeway in constructing a damages
                                  15
                                       model — at least within the “just and reasonable inference[s] from the proof of defendants’
                                  16
                                       wrongful acts and their tendency to injure plaintiffs’ business.” Bigelow v. RKO Radio
                                  17
                                       Pictures, 327 U.S. 251, 264 (1946). The Supreme Court has more recently affirmed this
                                  18
                                       understanding, explaining that “[t]he vagaries of the marketplace usually deny us sure
                                  19
                                       knowledge of what plaintiff’s situation would have been in the absence of the defendant’s
                                  20
                                       antitrust violation.” J. Truett Payne Co. v. Chrysler Motors Corp., 451 U.S. 557, 566 (1981).
                                  21
                                       Plainly, we can’t know exactly what would have happened in that but-for world; defendants saw
                                  22
                                       to that.
                                  23
                                             Dr. Leitzinger calculates the aggregate class overcharge, the difference between what
                                  24
                                       class members actually paid and what they should have paid, as a function of the volume of
                                  25
                                       Glumetza (or generic) actually sold, the wholesale acquisition cost, the actual (brand or generic)
                                  26
                                       price, and the brand discount, generic discount, and generic market penetration but for
                                  27

                                  28
                                                                                      14
                                       Case 3:19-cv-05822-WHA Document 347 Filed 08/15/20 Page 15 of 23




                                   1   defendants’ conduct (Leitzinger Decl. at ¶¶ 63–65). Common evidence drives each of these

                                   2   values.

                                   3        The volume and actual price of Glumetza are easy; Dr. Leitzinger just uses the actual

                                   4   numbers. For the wholesale acquisition cost, Dr. Leitzinger takes the actual value from 2015,

                                   5   just before the exorbitant 800 percent price hikes. And, for generic market penetration, Dr.

                                   6   Leitzinger takes the actual numbers from Lupin’s market capture after it joined in 2016. He just

                                   7   applies that market penetration to 2012, when Lupin was supposed to (allegedly) enter the

                                   8   market. So too with the brand discount. Dr. Leitzinger simply takes the actual observed brand

                                   9   discount after each generic entered the market and, again, backcasts the data to a 2012 Lupin

                                  10   entry (id. at ¶¶ 66–68).

                                  11        Calculating the generic discount takes a little more work, given Lupin joined in the

                                  12   conspiracy, knew it would face no authorized generic (indeed no generic competition at all) for
Northern District of California
 United States District Court




                                  13   the first year, and almost certainly priced accordingly. Thus, Dr. Leitzinger uses Lupin’s actual

                                  14   discount as evidence, but he also factors in defendants’ forecasts of generic pricing and data

                                  15   from earlier economic studies (id. at ¶ 69).

                                  16        At this stage, Dr. Leitzinger estimates the total class overcharge at approximately $2.3

                                  17   billion (id. at ¶ 73). He also provides some sample calculations, but we need not dig that deep.

                                  18   For now, it suffices that his model employs common data and applies class wide, even if

                                  19   allocation of the damages will require some individualized inquiry down the road. Vaquero,

                                  20   824 F.3d at 1155. Defendants offer three general objections.

                                  21        First, defendants broadly contest various inputs into Dr. Leitzinger’s damages model. To

                                  22   start, we can quibble about the particular inputs for Dr. Leitzinger’s model later. It will be for

                                  23   the jury to determine what exactly happened absent defendants’ conduct. As another judge of

                                  24   this district has observed regarding similar critiques of, coincidentally, Dr. Leitzinger’s earlier

                                  25   work, “[t]h[e]se disputes are not appropriately resolved at this juncture; that the experts dispute

                                  26   what the appropriate inputs should be does not undermine the approach or the reliability of [Dr.]

                                  27   Leitzinger’s model.” See In re Lidoderm Antitrust Litigation, No. MD 14-02521, 2017 WL

                                  28
                                                                                       15
                                       Case 3:19-cv-05822-WHA Document 347 Filed 08/15/20 Page 16 of 23




                                   1   679367 at *12 (N.D. Cal. Feb. 21, 2017) (Judge William H. Orrick). Yet both of defendants’

                                   2   arguments on this front also contain their own defects.

                                   3        Defendants contend Dr. Leitzinger’s method of backcasting generic penetration and brand

                                   4   discounts “is unreliable because it fails to recognize the significant differences between the

                                   5   actual world and [Dr.] Leitzinger’s assumed but-for world.” Bigelow and Chrysler undercut

                                   6   this argument. It remains difficult, scratch that, impossible to know what would have happened

                                   7   absent defendants’ unlawful conduct because, assuming the class wins, the unlawful scheme

                                   8   itself deprived us of that information. Estimates are, therefore, the only way to replay the film

                                   9   without the violation. Dr. Leitzinger puts forth a sound enough model and our jury will

                                  10   construct the but-for world, not with absolute precision, but with “just and reasonable

                                  11   estimate[s].” See Bigelow, 327 U.S. at 264–66; Chrysler, 451 U.S. at 565–67.

                                  12        Defendants then object that Dr. Leitzinger’s model improperly includes purchases by opt-
Northern District of California
 United States District Court




                                  13   out plaintiffs, exclusion of which will require individualized inquiries. Removing opt-out

                                  14   plaintiffs from the calculations may well require individualized inquiries, as most damages

                                  15   inquiries do. But that does not undermine class certification, particularly where the core-

                                  16   classwide model holds. Dr. Leitzinger explains that he can easily adapt his model to account

                                  17   for opt-out plaintiffs. More importantly, however, as Dr. Leitzinger notes, unless the opt-out

                                  18   plaintiffs drop their cases we’re going to be calculating their damages anyway. So the

                                  19   modification to the class damages model will most likely involve subtracting whatever damages

                                  20   we calculate due to each opt-out plaintiff (Leitzinger Rebut. at ¶¶ 47–55). See Vaquero, 824

                                  21   F.3d at 1155.

                                  22        Second, defendants protest that Dr. Leitzinger ignores the post-initial-sale complexities of

                                  23   the pharmaceutical drug market. Both forms of this argument mistake the cognizable harm

                                  24   here, the overcharge. For one, defendants argue that Dr. Leitzinger fails to account for generic

                                  25   bypass. In the but-for world, so the argument goes, purchasers often bypass the wholesaler and

                                  26   buy directly from the generic manufacturer, so defendants’ conduct actually benefitted the

                                  27   wholesaler. Before addressing this objection directly, it’s worth noting that the decision cited to

                                  28   support this objection, Valley Drug Co. v. Geneva Pharm., 350 F.3d 1181 (11th Cir. 2003), “has
                                                                                      16
                                       Case 3:19-cv-05822-WHA Document 347 Filed 08/15/20 Page 17 of 23




                                   1   been met with almost universal criticism.” In re Glumetza, No. C 19-05822 WHA, Dkt. No.

                                   2   305, 2020 WL 3498067 at *12 (N.D. Cal. June 29, 2020) (Magistrate Judge Robert M. Illman);

                                   3   see also Braintree Labs. v. McKesson Corp., No. 11-80233 MISC JSW, 2011 WL 5025096

                                   4   (N.D. Cal. Oct. 20, 2011) (Magistrate Judge Jacqueline Scott Corley). More importantly,

                                   5   however, defendants’ argument incorrectly focuses on the wholesaler’s later realized profit

                                   6   margin instead of the actual injury here, the overcharge. Hanover Shoe v. United Shoe Mach.

                                   7   Corp., 392 U.S. 481, 489 (1968). Judge Curtis L. Collier of the Eastern District of Tennessee

                                   8   put it well:

                                   9                  Defendant[s] ignore[] the fundamental import of Hanover
                                                      Shoe and its progeny: a direct purchaser may recover the full
                                  10                  amount of the overcharge, even if he is otherwise benefitted,
                                                      because the antitrust injury occurs and is complete when the
                                  11                  defendant[s] sell[] at the illegally high price. That is, the focus of
                                                      the antitrust laws is limited to the anticompetitive sale. When
                                  12                  Defendant[s] sold the [drug] to the wholesalers at an allegedly
Northern District of California
 United States District Court




                                                      anticompetitive price, the injury was complete. The jury need not
                                  13                  hear any more. True, to calculate damages the jury must consider
                                                      what the cost of the drug would have been in the absence of an
                                  14                  antitrust violation. But Hanover Shoe and Illinois Brick make
                                                      clear that courts and juries will not be forced down the rabbit hole
                                  15                  of hypothetical issues antitrust violators may raise to minimize
                                                      their liability.
                                  16
                                       In re Skelaxin (Metaxalone) Antitrust Litigation, No. MD 12-02343 CLC, 2014 WL 2002887,
                                  17
                                       *5 (E.D. Tenn. May 15, 2014) (quotations and citations omitted); see also In re Niaspan
                                  18
                                       Antitrust Litigation, No. MD 13-02460 JED, 2015 WL 4197590, *1 (E.D. Pa. July 9, 2015)
                                  19
                                       (Judge Jan E. DuBois) (quoting same).
                                  20
                                             Defendants also forget that the overcharge “arose at the time the extra charge was paid,”
                                  21
                                       regardless of whether the defendant later attempts to mitigate. See Adams v. Mills, 286 U.S.
                                  22
                                       397, 407 (1932). So, their argument that Dr. Leitzinger’s damages model “does not reflect the
                                  23
                                       many discounts and subsequent payments that must be accounted for to calculate the ultimate
                                  24
                                       net price” falls flat. As the Court of Appeals for the First Circuit rejected the same argument in
                                  25
                                       Nexium, “antitrust injury occurs the moment the purchaser incurs an overcharge, whether or not
                                  26
                                       that injury is later offset.” 777 F.3d at 27; see also Hawaii v. Standard Oil of Cal., 405 U.S.
                                  27
                                       251, 262 n. 14 (1972).
                                  28
                                                                                         17
                                       Case 3:19-cv-05822-WHA Document 347 Filed 08/15/20 Page 18 of 23




                                   1         Third, defendants argue the Dr. Leitzinger cannot adjust his damages model to account for

                                   2   various putative class members what will be barred by the statute of limitations. Assuming they

                                   3   will be barred, Dr. Leitzinger nonetheless explains that those class members’ damages can be

                                   4   easily removed from the calculation of class damages (Leitzinger Rebut. at ¶ 71). Moreover,

                                   5   this objection appears to misunderstand what the limitations period does here. Our court of

                                   6   appeals, when first applying fraudulent concealment to § 15b’s four-year limitations period,

                                   7   rejected the abstract notion that the limitations period was “an inherent element of the right.”

                                   8   The limitations period did not “expunge a cause of action, but rather . . . create[d] a uniform

                                   9   period throughout the entire nation for the commencement of suit.” Simply, a limitations period

                                  10   does not mean that no harm has occurred, it merely marks where claims have grown “stale” and

                                  11   we no longer permit recovery. If defendants’ conduct harmed the market as a whole, and the

                                  12   statute of limitations bars some actors but not others, Dr. Leitzinger’s model should still account
Northern District of California
 United States District Court




                                  13   for all of the harm to all of the actors. We may, however, simply bar some of those putative

                                  14   class members from recovering if the statute of limitations applies. See Westinghouse Elec.

                                  15   Corp. v. PG&E, 326 F.2d 575, 579–80 (9th Cir. 1964).

                                  16        2.       TYPICALITY.
                                  17         Typicality tests “whether other members have the same or similar injury, whether the

                                  18   action is based on conduct which is not unique to the named plaintiffs, and whether other class

                                  19   members have been injured by the same course of conduct.” Wolin v. Jaguar Land Rover N.

                                  20   Am., 617 F.3d 1168, 1175 (9th Cir. 2010).

                                  21         Defendants says the named plaintiffs, assignees of other Glumetza purchasers, are atypical

                                  22   of the class. At the start, though, “an assignee stands in the shoes of his assignor, deriving the

                                  23   same but no greater rights and remedies than the assignor then possessed.” In re Loestrin 24 Fe

                                  24   Antitrust Litigation, No. MD 13-02472 WES, 2019 WL 3214257 at *11 (D.R.I. July 2, 2019)

                                  25   (Judge William E. Smith) (quoting, ultimately, Fox-Greenwald Sheet Metal Co. v. Markowitz

                                  26   Bros., Inc., 452 F.2d 1346, 1358 n. 69 (D.C. Cir. 1971)). For largely the same reasons the Court

                                  27   of Appeals for the Third Circuit has explained, also in the pharmaceutical-antitrust context at

                                  28   the class certification stage, that assignees take the claim for relief as their own and separate
                                                                                       18
                                       Case 3:19-cv-05822-WHA Document 347 Filed 08/15/20 Page 19 of 23




                                   1   right and should be treated as any other class member (absent impropriety in assignment). See

                                   2   In re Modafinil Antitrust Litigation, 837 F.3d 238, 251 (3d Cir. 2016). Assignee status alone

                                   3   here does not weigh against the named plaintiffs.

                                   4        But, defendants contend, the assignments all cover different time periods. Surely putative

                                   5   class members seeking damages from different time periods will have inconsistent goals.

                                   6   Hardly. Regardless of the time period of an assignment or when a putative class member

                                   7   purchased Glumetza, the earlier defendants’ generics entered the market, the earlier generic

                                   8   competition would have lowered prices for all. The earlier the entry, the greater the overcharge,

                                   9   the greater the damages. See Loestrin, 2019 WL 3214257 at *12.

                                  10        Defendants insist, though, that the named plaintiffs didn’t actually buy that much

                                  11   Glumetza compared to, say, the “Big Three wholesalers” who accounted for 82 percent of direct

                                  12   brand purchases and 71 percent of direct generic purchases. “Notably,” defendants say, “none
Northern District of California
 United States District Court




                                  13   of them has filed suit.” If defendants mean to imply their lawful conduct from this fact, they

                                  14   read too much from the large wholesalers’ absence. Many factors drive a decision not to sue,

                                  15   including, as the Supreme Court has recognized, a wholesaler’s “fear of disrupting relations

                                  16   with their suppliers.” See Illinois Brick, 431 U.S. 720, 746 (1977). More importantly, that the

                                  17   remaining class members possess noticeably smaller recovery interests actually weighs in favor

                                  18   of the economies of class treatment, not against it. See Lidoderm, 2017 WL 679367 at *15.

                                  19        Defendants finish with the argument that the assignments “are complex documents” which

                                  20   assign claims arising from certain portions of sales to different assignees. Tracing the

                                  21   assignments, they say, will be difficult. Maybe so, but no more difficult than we might already

                                  22   expect to calculate to ensure that all damages are no more than “just and reasonable estimate[s]”

                                  23   of the actual harm to each putative class member. See Bigelow, 327 U.S. at 264–66.

                                  24        3.      ADEQUACY.
                                  25        Our court of appeals has explained that adequate representatives (1) have no conflicts of

                                  26   interest with other class members, and (2) will prosecute the action vigorously on behalf of the

                                  27   class. Staton v. Boeing Co., 327 F.3d 938, 957 (9th Cir. 2003).

                                  28
                                                                                      19
                                       Case 3:19-cv-05822-WHA Document 347 Filed 08/15/20 Page 20 of 23




                                   1            Defendants mainly contend that named plaintiffs have not diligently pursued this case and,

                                   2   thus, cannot adequately represent the class. For one example, defendants say that named

                                   3   plaintiffs have not adequately gathered relevant sales information from their wholesaler

                                   4   assignors. They cite one instance in February when wholesaler McKesson ignored a deficient

                                   5   subpoena from named plaintiff KPH, who then never followed up. Vagueness mars defendants’

                                   6   objection. Without detail sufficient to conclude that the class needs this information to

                                   7   diligently pursue its case, the failure to follow up on a discovery request means little.

                                   8            For the other, defendants object to two instances of named plaintiffs’ supplemental

                                   9   document production. Parties must conduct a reasonably comprehensive document search, not

                                  10   an absolutely comprehensive one. See, e.g., SUPPLEMENTAL ORDER TO ORDER SETTING INITIAL

                                  11   CASE MANAGEMENT CONFERENCE ¶ 16. Relevant documents often appear in later, different

                                  12   searches and nonetheless require prompt, supplemental disclosure. Defendants neither contend
Northern District of California
 United States District Court




                                  13   that the named plaintiffs withheld documents nor that they conducted inadequate initial

                                  14   searches. Nothing here raised undercuts named plaintiffs’ adequacy to represent the putative

                                  15   class.

                                  16            Defendants also argue that named plaintiffs sue over their substantial assigned brand

                                  17   Glumetza purchases, but most of the class purchased only generic Glumetza. So, while named

                                  18   plaintiffs seek damages from actual sale overcharges, absent class members might prefer a

                                  19   damages model based primarily on all the generic purchases and resales they never made due to

                                  20   defendants’ conduct. Maybe so. But our court of appeals is not alone in warning against denial

                                  21   of class certification on the basis of speculative conflicts. See In re Online DVD-Rental

                                  22   Antitrust Litigation, 779 F.3d 934, 942 (9th Cir. 2015); Kohen v. Pacific Inv. Mgmt. Co., 571

                                  23   F.3d 672, 680 (7th Cir. 2009). Should any absent class members prefer a different damages

                                  24   model, they remain free to opt-out of the class. In re Niaspan Antitrust Litigation, 397 F. Supp.

                                  25   3d 668, 681 (E.D. Pa. 2019); Lidoderm, 2017 WL 679367 at *15.

                                  26            4.     SUPERIORITY.
                                  27            Even if common questions predominate, a Rule 23(b)(3) class must be the superior

                                  28   method of adjudication, considering (among others):
                                                                                        20
                                       Case 3:19-cv-05822-WHA Document 347 Filed 08/15/20 Page 21 of 23




                                   1                (A) the class members’ interests in individually controlling the
                                                        prosecution or defense of separate actions;
                                   2
                                                    (B) the extent and nature of any litigation concerning the
                                   3                    controversy already begun by or against class members;
                                   4                (C) the desirability or undesirability of concentrating the
                                                        litigation of the claims in the particular forum; and
                                   5
                                                    (D) the likely difficulties in managing a class action.
                                   6
                                            Though complexities will surely arise, including some individualized questions, no
                                   7
                                       inability to manage a class action manifests here. The finality of decision for all involved
                                   8
                                       counsels in favor of concentrating this litigation in a single forum — indeed the class members
                                   9
                                       came to that conclusion themselves by all filing here. No other cases arising from defendants’
                                  10
                                       challenged conduct here remain before any other tribunal. All this, in conjunction with the
                                  11
                                       predominance of common issues, establishes that a class action is the superior method of
                                  12
Northern District of California




                                       adjudicating this case.
 United States District Court




                                  13
                                            It’s also worth noting the simplicity of the proposed class definition: Glumetza purchasers
                                  14
                                       from defendants since May 2012. If, given defendants’ litany of arguments, more specific
                                  15
                                       requirements become necessary, the class definition will remain manageable. So too, if specific
                                  16
                                       populations appear within the class, subclasses may be certified to proceed.
                                  17
                                            Defendants contend that a class is not superior because the largest purchasers of Glumetza
                                  18
                                       have elected to go it alone. As above, a larger number of smaller claims lend themselves to the
                                  19
                                       economies of the class. Nevertheless, defendants also argue that class members seek, on
                                  20
                                       average, treble damages of $28 million. So, their argument goes, the recovery will cover any
                                  21
                                       legal fees and each putative class member can proceed individually with its own counsel, each,
                                  22
                                       naturally, siphoning the potential recovery as though we’re trying to recreate Dickens’ Bleak
                                  23
                                       House. A class remains superior here.
                                  24
                                            5.      NUMEROSITY.
                                  25
                                            A class must be “so numerous that joinder of all members is impracticable.” Rule
                                  26
                                       23(a)(1). “The numerosity requirement requires examination of the specific facts of each case
                                  27
                                       and imposes no absolute limitations.” Gen. Tel. Co. of the Northwest, Inc. v. EEOC, 446 U.S.
                                  28
                                                                                      21
                                       Case 3:19-cv-05822-WHA Document 347 Filed 08/15/20 Page 22 of 23




                                   1   318, 330 (1980). Defendants do not contest the numerosity of the eighty-one member proposed

                                   2   class.

                                   3            6.     ASCERTAINABILITY.
                                   4            Finally, though not an explicit component of Rule 23, and one to which our court of

                                   5   appeals has not yet definitively spoken, many courts in this circuit have long imposed the

                                   6   requirement that “[a] class definition should be precise, objective, and presently ascertainable.”

                                   7   See Senne v. Kansas City Royals Baseball Corp., 315 F.R.D. 523, 542 (N.D. Cal. 2016) (Chief

                                   8   Magistrate Judge Joseph C. Spero); Xavier v. Philip Morris USA, 787 F. Supp. 2d 1075, 1089–

                                   9   90 (N.D. Cal. 2011); O’Connor v. Boeing N.A., 184 F.R.D. 311, 319 (C.D. Cal. 1998) (Judge

                                  10   Audrey B. Collins). Among others, the requirement “allow[s] potential class members to

                                  11   identify themselves for purposes of opting out of a class.” Carrera v. Bayer Corp., 727 F.3d

                                  12   300, 307 (3d Cir. 2013).
Northern District of California
 United States District Court




                                  13            Though the proposed class definition turns on objective criteria, dates and purchases, it

                                  14   remains an open class. That is, by seeking to include within the class purchasers between May

                                  15   2012 “until the effects of the defendants’ conduct ceased,” the class by definition includes those

                                  16   who have not yet purchased Glumetza from a defendant. Obviously, until such purchase

                                  17   occurs, those purchasers remain unknown. And, until they become known, we cannot notify

                                  18   them of this class and honor their decision to, if they so choose, opt-out. Thus, the class

                                  19   definition must be limited to those to whom we may provide effective notice at this time.

                                  20                                             CONCLUSION

                                  21            For the foregoing reasons, the following class is CERTIFIED:

                                  22                   All persons or entities in the United States and its territories who
                                                       directly purchased Glumetza or generic Glumetza from a defendant
                                  23                   from May 6, 2012 until the date of this order.
                                  24   Shana Scarlett and Lauren Barnes of Hagens Berman Sobol Shapiro LLP, Steve Shadowen of

                                  25   Hilliard & Shadowen LLC, and Joseph Vanek of Sperling & Slater, P.C. have represented the

                                  26   class effectively since their appointment as interim counsel (Dkt. No. 70) and are CONFIRMED

                                  27   as co-lead counsel for the class. By AUGUST 31, 2020 AT NOON, the parties shall jointly submit

                                  28   a proposal for class notification with a plan to distribute class notice, including by first-class
                                                                                         22
                                       Case 3:19-cv-05822-WHA Document 347 Filed 08/15/20 Page 23 of 23




                                   1   mail and internet notice. In crafting their joint proposal, the parties shall please keep in mind

                                   2   the guidelines for notice to class members given in the NOTICE AND ORDER RE PUTATIVE CLASS

                                   3   ACTIONS AND FACTORS TO BE EVALUATED FOR ANY PROPOSED CLASS SETTLEMENT (Dkt. No.

                                   4   39).

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: August 15, 2020.

                                   8
                                   9
                                                                                               WILLIAM ALSUP
                                  10                                                           UNITED STATES DISTRICT JUDGE
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       23
